Appellant has filed a very able motion for rehearing setting out two propositions which he contends to be error. The first *Page 116 
proposition relates to the jurisdiction of the probate court which we think has been amply treated in the original opinion. The second proposition relates to bill of exception number two complaining of the conduct of the jury. We have considered the argument and examined the authorities cited, together with a great many others, and are unable to agree that the trial court abused his discretion in overruling the motion for new trial. Had the testimony of Mundine not been specifically controverted in all its material parts the trial court would have been compelled to have granted a new trial. The two jurors who were accused of presenting to him an argument for conviction based on the failure of the party on trial to testify positively deny that they made the references as testified to by Mundine. It, therefore, became a question of fact for the trial court to determine and we are not privileged to go behind his findings under the record of this case. The subject has been so frequently discussed and so thoroughly treated that we do not believe we could add materially to the original opinion, in all of which we concur.
The motion for rehearing is overruled.